By the Court,

Sutherland, J.
The judgment dismissing the complaint in this action should be reversed.
The plaintiff is a bona fide holder for value without notice, and within the exception to the 8th section of the statute.
A party dealing with a corporation is presumed to know the extent of its corporate powers; that is, he is bound to know the law; but he has a right to presume, in the absence of express notice to the contrary, that the corporation does its duty and acts within and according to its charter. These two legal propositions cover and determine all the questions in this case.
The plaintiff had a right to presume that the notes were •transferred in pursuance of a resolution of the board of directors, and he is therefore, as he paid value, a bona fide holder for value without notice.
Judgment reversed.